Citation Nr: 1430022	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-06 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1970 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO).  In November 2011, the Veteran appeared and provided testimony at a hearing before a member of the Board at the St. Petersburg, Florida RO.  A transcript of that hearing is associated with the record.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.

As noted above, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) in November 2011.  However, the VLJ that presided over that hearing is no longer with the Board.  In May 2014, the Veteran was sent a letter asking him whether he would like the chance to appear before a current member of the Board before a decision is rendered with regard to his appeal.  In a June 2014 response, the Veteran requested that he be afforded a new hearing at the RO before a current member of the Board.  A review of the record shows that the Veteran has not been afforded the requested hearing.  

Because such hearings before the Board are scheduled by the RO, a remand of this matter is required.  See 38 C.F.R. § 20.704 (2013).  

Accordingly, the case is REMANDED for the following action:

The Veteran shall be scheduled for the requested Board hearing before a Veteran's law Judge at the appropriate VA regional Office .
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



